Citation Nr: 0910635	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
Lumbar spine L4-L5 laminectomy with degenerative disc disease 
and degenerative joint disease than 10 percent from July 1, 
2003, and 20 percent from December 12, 2006.

2.  Entitlement to a higher initial rating for kidney stones 
with ureterolithiasis than 10 percent from July 1, 2003 to 
May 21, 2004, and 10 percent from December 1, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971, and from March 1981 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003  rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Washington, DC, which, in pertinent part, granted service 
connection for the post-laminectomy residuals, with an 
initial evaluation of 10 percent, and kidney stones, with an 
initial noncompensable (0 percent) evaluation, both effective 
July 2003.  The RO in Columbia, South Carolina, exercises 
current jurisdiction of the claims file.

A March 2004 rating decision of the RO in Phoenix, Arizona, 
determined there was clear and unmistakable error in the 
August 2003 rating decision as follows: it did not consider 
service connection for ureterolithiasis (claimed as multiple 
urethral calculi) claimed by the Veteran; and, the 
degenerative disc disease was not evaluated under the 
intervertebral disc syndrome rating criteria effective 
September 2002.  The March 2004 rating decision corrected the 
former by granting an initial compensable evaluation of 10 
percent was for kidney stones with ureterolithiasis, 
effective retroactively to July 2003.  The August 2003 rating 
decision was corrected by the grant of separate ratings of 40 
percent each for lower extremity radiculopathy, both also 
effective retroactively to July 2003.

The March 2004 rating decision and the statement of the case 
informed the Veteran the allowance on the bilateral lower 
extremity radiculopathy constituted a full grant of benefits 
for the chronic neurological manifestations of his 
intervertebral disc syndrome, although 40 percent is not the 
maximum allowable evaluation.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520; however, the Veteran did not indicate 
any disagreement with these initial ratings on his 
Substantive Appeal (VA Form 9) or elsewhere.  Thus, the Board 
deems that issue as resolved, and it will not be addressed 
below.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the 
veteran may indicate he is content with a certain rating, 
even if less than the maximum possible rating).


FINDINGS OF FACT

1.  For the period prior to December 12, 2006, the Veteran's 
lumbar spine post-laminectomy residuals did not manifest with 
any incapacitating episodes, or moderate lumbar spine 
limitation of motion; muscle spasm on extreme forward 
bending, unilateral loss of lateral motion; range of motion 
on forward flexion limited to 60 degrees or less; or, 
thoracolumbar spine combined range of motion of 120 degrees 
or less.

2.  For the period beginning on December 12, 2006, the 
Veteran's lumbar spine post-laminectomy residuals has not 
manifested with any incapacitating episodes; or, chronic 
orthopedic manifestation of range of motion on forward 
flexion limited to 30 degrees or less, or severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion,

3.  For the period prior to May 21, 2004, and the period 
beginning on December 1, 2006, the Veteran's kidney stones 
with ureterolithiasis have not manifested with recurrent 
stone formation that required diet or drug therapy, or 
invasive or non-invasive procedures more than two times a 
year; or, frequent attacks of colic requiring catheter 
drainage.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial evaluation 
higher than 10 percent for lumbar spine post-laminectomy 
residuals for the period prior to December 12, 2006, or 
higher than 20 percent for the period from December 12, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40,  4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

2.  The requirements are not met for an initial evaluation 
higher than 10 percent for kidney stones with 
ureterolithiasis for the period prior to May 21, 2004, and 
the period beginning on December 1, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.115b, Diagnostic Code 7508 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Rating Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's low back and kidney stone 
disabilities.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Initial Rating Analysis

Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Historically, the Veteran applied for VA benefits immediately 
following his retirement from active service.  The March 2003 
VA fee-basis examination report notes he told the examiner he 
underwent the laminectomy some 10 years earlier.  He denied 
having received any prescribed bed rest and described his 
symptoms as constant pain and numbness that radiated to other 
parts of his body.  The examiner observed the Veteran's 
posture and gait to be normal.  Physical examination revealed 
range of motion on forward flexion of 0 to 75 degrees; 
backwards extension of 0 to 20 degrees; lateral flexion of 0 
to 30 degrees bilaterally; lateral rotation of 0 to 20 
degrees bilaterally, all spheres with pain.  The examiner 
noted that range of motion was limited by pain, fatigue, 
weakness, and lack of endurance.  The sacrum/coccyx was 
normal.  The examiner noted that x-rays showed evidence of 
degenerative disc disease and hypertrophic degenerative 
changes.  The diagnoses was status post laminectomy of L4-L5, 
with evidence of degenerative disc disease and degenerative 
joint disease.

Intervertebral disc syndrome is rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002) (67 F.R. 
54345, 54349, August 22, 2002).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

As noted in the examination report above, the Veteran had not 
been prescribed bed rest by a physician; so, as done in the 
March 2004 rating decision, his low back disability was rated 
on the basis of its chronic orthopedic and neurological 
manifestations.  The initial 10 percent evaluation was 
assigned for lumbosacral strain under Diagnostic Code 5295 of 
the prior spine rating criteria.  See 38 C.F.R. § 4.71a 
(2002).  This code captured limitation of motion pathology, 
be it secondary either to arthritis or a lumbosacral strain.

A lumbosacral strain with characteristic pain on motion 
warranted an evaluation of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position, warranted an 
evaluation of 20 percent. Id.  A severe lumbosacral strain 
that manifests with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted the maximum 
evaluation of 40 percent.  Id.

The objective findings on clinical examination set forth 
above show the Veteran's low back to have manifested with 
characteristic pain on motion, which more nearly approximates 
the assigned 10 percent rating.  38 C.F.R. § 4.7.  A higher 
rating was not met or approximated, as there was no finding 
of muscle spasm on forward bending, or any of the 
symptomatology listed in the criteria for the 40 percent 
rating.  Prior to September 26, 2003, lumbar spine limitation 
of motion was also rated under Diagnostic Code 5292.

Under Diagnostic Code 5292, mild limitation of motion 
warranted a 10 percent evaluation; moderate limitation of 
motion, 20 percent; and, severe limitation of motion, 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
In light of the objective findings at the 2003 examination, 
the Veteran's low back manifested at no more than mild 
limitation of motion secondary to his functional loss due to 
pain.  Thus, his orthopedic manifestation would not have met 
or approximate a rating higher than 10 percent under 
Diagnostic Code 5292.

The current spine rating criteria went into effect September 
26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  Under 
such circumstances, the regulation as it existed prior to the 
change is applicable to the Veteran's claim for the period 
prior to the date of the regulatory change, and the revised 
regulation is applicable from the effective date of the 
change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  Nonetheless, in light of the fact the applicable law 
for this area as yet to crystallize, the Board will still 
apply the criteria most favorable to the Veteran, but the 
current criteria will be applied only from the effective date 
of the change forward, unless the regulatory change 
specifically permits retroactive application.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC No. 7-2003; VAOPGCPREC 3-2000.

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2008).

Forward flexion of 0 to 75 degrees and combined thoracolumbar 
spine range of motion of 195 degrees, as found at the March 
2003 examination, shows the Veteran's low back to also have 
more nearly approximated a 10 percent rating under the 
current criteria.  38 C.F.R. § 4.7.  A higher rating was not 
approximated, as range of motion on forward flexion exceeded 
60 degrees, combined range of motion exceeded 120 degrees, 
and there was no findings of muscle spasm or guarding severe 
enough to result in an abnormal gait or posture.

As a result of his very significant renal symptomatology, 
which will be discussed in detail below when the kidney 
stones are addressed, the Veteran did not undergo another 
orthopedic examination until December 2006.  The examination 
report notes he told the examiner he experienced pain every 
evening with radiation bilaterally into the buttocks and with 
numbness and weakness.  He was not sure, however, if the 
numbness and weakness in the anterior thighs was from his 
thigh surgery or from his back.  He denied any bladder or 
bowel involvement, or prescribed bed rest over the prior 12 
months due to his back.  The examiner noted the Veteran 
presented in a wheelchair because of his bilateral foot drop, 
which pre-dated his abdominal problems.

The Veteran reported that, prior to his abdominal surgery, he 
was able to stand for a maximum of six hours, lift no more 
than 35 pounds, walk no more than two hours, but he could not 
hike, and he had no problem sitting for prolonged periods.  
He was retired from active service for only 10 months when he 
underwent the abdominal surgery.  As a result, essentially, 
the Veteran's low back disability was overshadowed by his 
abdominal problems.  The examination report notes he never 
worked in civilian life.  During his active service he 
installed communications equipment until the latter part of 
his career, when he was a sergeant major primarily with 
administrative responsibilities.  The Veteran was unable to 
stand or support himself because of leg weakness and the foot 
drop, though he could not identify which was the greater 
cause.

Physical examination in December 2006 revealed the Veteran 
could not stand or walk, and he required significant help 
getting up on the examination table.  Examination of the 
thoracolumbar spine revealed a well healed scar but no 
tenderness or spasm.  Curvature of the spine was normal.  
Examination on range of motion revealed lateral bending and 
lateral rotation of 0 to 30 degrees each bilaterally-all 
with pain at the extreme.  The examiner could not test 
flexion and extension.  Lumbar spine x-rays were read as 
having shown moderate to prominent degenerative disc disease 
with associated spinal stenosis and posterior spondylosis at 
L4 through S1.  The diagnosis was status post-lumbar 
laminectomy with degenerative disc disease, spondylosis and 
spinal stenosis.  The examiner noted that there was no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

Upon receipt of the December 2006 VA examination report, a 
June 2007 rating decision granted an increased rating from 10 
to 20 percent for the chronic orthopedic manifestations in 
light of the Veteran's combined range of motion of the 
thoracolumbar spine of 120 degrees, effective the date of the 
examination.  See 38 C.F.R. § 4.71a (2008).  The Board finds 
a higher rating than 20 percent was not met or approximated 
for the period from December 12, 2006.

The Veteran's representative asserts he should be granted the 
maximum 40 percent rating for his chronic orthopedic 
manifestations, because the VA examiner could not test his 
flexion and extension.  This argument appears to assume the 
Veteran's forward flexion would have been 0 to 30 degrees or 
less had it been tested.  The Board must reject this 
assertion, as the examination report notes it is not the 
Veteran's low back disability that confined him to a 
wheelchair but his abdominal and neurological disabilities, 
for all of which he is separately rated.  See 38 C.F.R. 
§ 4.14 (the same manifestation under different diagnoses is 
to be avoided). 

The December 2006 VA examination report notes the Veteran was 
able to transfer, dress, feed, groom, sink bathe, and clean 
after a bowel movement - all without assistance.  These 
findings further negate any inference his potential range of 
motion on forward flexion would meet or approximate 30 
degrees or less.  As a result, the Board further finds no 
actual basis for a 40 percent rating for severe lumbar spine 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

In light of the additional finding of a normal curvature, 
neither is there a factual basis for the maximum 40 percent 
rating under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a 
(2002).  Thus, the Board finds the chronic orthopedic 
manifestations more nearly approximated a 20 percent 
evaluation, effective December 12, 2006, and they have 
continued to manifest at that rate under both the prior and 
current criteria.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2008).

Kidney Stones

Historically, the Veteran was treated on multiple occasions 
for kidney stones during his active service.  The August 2003 
rating decision granted service connection and assigned an 
initial noncompensable evaluation.  As noted in the 
Introduction, a March 2004 rating decision determined there 
was clear and unmistakable error in that the medical evidence 
of multiple ureterolithiasis was not considered.  An initial 
compensable evaluation of 10 percent was assigned under 
Diagnostic Code 7508, effective retroactively to July 2003.  
See 38 C.F.R. § 4.115b (2008).

Diagnostic Code 7508 evaluates nephrolithiasis and Diagnostic 
Code 7510 evaluates ureterolithiasis.  Both codes direct the 
evaluation to be done as hydronephrosis under Diagnostic Code 
7509, except for recurrent stone formation requiring one or 
more of the following: (1) diet therapy, (2) drug therapy, 
(3) invasive or non-invasive procedures more than two times a 
year, in which case a 
30 percent evaluation is warranted.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508.

As just noted, hydronephrosis is evaluated under Diagnostic 
Code 7509.  This diagnostic code provides a 10 percent 
evaluation for only an occasional attack of colic, not 
infected and not requiring catheter drainage.  A 20 percent 
evaluation is warranted for frequent attacks of colic, 
requiring catheter drainage.  A 30 percent evaluation 
requires frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction under 38 C.F.R. 
§ 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Service treatment records note the Veteran's history of 
recurrent treatment for kidney stones.  The March 2003 VA 
fee-basis examination report notes he reported a 12-year 
history of the disorder.  He also noted bladder stones with 
pain and recurrent urinary tract infections, but he denied 
any urinary catherization procedures or hospitalizations over 
the then prior 12 months.  Physical examination revealed 
penis and testicles as normal.  An Upper gastrointestinal 
series showed bilateral renal stones.  There was a left 
ureter stone with large calculi in the left kidney, and 
probable uretal stones in the distal right ureter were noted.  
A sonogram of the kidneys showed two small calculi in the 
right kidney but  no evidence of obstruction.  There were 
several calculi within the left kidney and two calculi in the 
left ureter and mild dilation of the pelvocalyceal system.  
The kidneys were otherwise within normal limits.  SMA-12 was 
normal except for a low carbon dioxide of 20.  Urinalysis was 
normal except for 2+ ketones, 1+ protein, and 1+ leukocyte 
esterase.  There were 6 to 10 white blood cells seen, but CBC 
was normal, and hemoglobin was elevated at 16.5.  The 
examiner noted the ketonuria and proteninuria were likely 
secondary to kidney stones, and the leukocyte esterase was 
due to a urinary tract infection.

A November 2003 abdominal examination report notes the 
Veteran reported occasional lower abdominal pain which he 
attributed to renal stones.  The examiner did not note any 
specific abnormal findings.

While the diagnostic tests noted above showed kidney stones 
with calculi, there was no evidence of a post-service history 
of frequent attacks of colic requiring catheter drainage as 
of the March 2003 examination.  The November 2003 report of 
abdominal pain provided a basis for an approximation of the 
10 percent evaluation for occasional attacks of colic, even 
though there was no evidence of a requirement for catheter 
drainage.  38 C.F.R. §§ 4.3, 4.7.  The Veteran in fact denied 
having undergone catheter drainage.  The Board further notes, 
that the probative evidence of record shows no basis for a 
higher rating due to diet or drug therapy, or invasive or 
non-invasive procedures until May 21, 2004 (when a temporary 
100 percent evaluation for inpatient treatment of his kidney 
stone-related residuals was granted for the period May 21, 
2004 through November 31, 2006).

The Board also notes the March 2003 examination report 
notation of the Veteran's daytime voiding intervals, 
nocturia, and a hesitant urine stream, as well as the 
urinalysis finding of a urinary tract infection.  While these 
symptoms would allow an evaluation higher than 10 percent for 
voiding dysfunction or urinary frequency, see 38 C.F.R. 
§ 4.115a, the rating criteria for the Veteran's disability 
does not allow for an evaluation on either of those bases.  
As already noted, severe hydronephrosis allows evaluation for 
renal dysfunction, but the findings of the diagnostic tests 
of records show no factual basis to support an evaluation 
under those criteria.  See id.  Thus, the Board finds that, 
for the period prior to May 21, 2004, the Veteran's kidney 
stones disability more nearly approximated an initial 
evaluation of 10 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.115b, Diagnostic Code 7508.

The Veteran was hospitalized in May 2004 for a kidney stones 
extraction procedure.  Subsequent to the procedure, he 
required emergency surgery for a perforated duodenal 
diverticulim through his pancreas which, according to a 
December 2004 report of his VA surgeon, led to multiple 
complications.  As a result, the Veteran was granted an 
indefinite temporary 100 percent evaluation for inpatient 
treatment of his kidney stone-related residuals for the 
period May 21, 2004 through November 31, 2006.

The December 2006 VA examination report notes the Veteran 
continued to take Demerol, Ativan, and iron.  Abdominal x-
rays were read as having shown evidence of abdominal surgery 
with inferior vena caval filter noted and bilateral 
nephrolithiasis.  The VA examiner rendered a diagnosis of 
status post-renal stones with multiple complications.  The 
medical evidence of record shows the Veteran to have been 
very ill for the better part of his post-service life.  As 
noted, however, the temporary 100 percent evaluation 
compensated him for the period of his continuous 
hospitalization and multiple surgeries.  

For the rating period from December 1, 2006, however, the 
Board finds that the evidence shows his kidney stone 
disability still more nearly approximates only an occasional 
attack of colic, not infected, and not requiring catheter 
drainage.  These symptoms more nearly approximate an initial 
evaluation of 10 percent for the period beginning on December 
1, 2006.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 
7508.

The Board notes a November 2004 rating decision granted a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities, 
effective July 2003.  The June 2007 rating decision granted 
service connection for the residuals of the duodenal 
perforation as well as the surgical scar residuals.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claims for higher 
initial disability ratings, and the claims must be denied.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial evaluation for residuals of lumbar laminectomy 
with degenerative disc disease and degenerative joint disease 
higher than 10 percent for the period prior to December 12, 
2006, and higher than 20 percent for the period beginning on 
December 12, 2006, is denied.

An initial evaluation higher than 10 percent for kidney 
stones with ureterolithiasis for the period prior to May 21, 
2004, and the period beginning on December 1, 2006, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


